Citation Nr: 0104333	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for cervical 
spondylosis with neuropathy of the left upper extremity and 
weakness of the left biceps muscle and left forearm and left 
wrist muscles, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
September 1986.  According to his DD Form 214, he also had 
approximately 10 months prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which continued a 20 percent evaluation for the 
service-connected degenerative changes of the cervical spine 
pursuant to Diagnostic Code (DC) 5003-5293, continued a 10 
percent evaluation for the service-connected weakness of the 
left biceps pursuant to DC 5306, and continued a 10 percent 
evaluation for the service-connected weakness of the left 
forearm and wrist muscles pursuant to DC 5308.  In a February 
1998 rating decision, a 30 percent evaluation was assigned 
for the service-connected degenerative changes of the 
cervical spine, effective from April 4, 1996, pursuant to DC 
5290.  In addition, the service-connected disabilities 
involving weakness of the left biceps muscle due to cervical 
spondylosis and weakness of the left forearm and left wrist 
muscles due to cervical spondylosis, ulnar neuropathy, were 
rated together as one disability and assigned a 30 percent 
evaluation effective from April 4, 1996, pursuant to DC 8513, 
rather than rated separately under DC 5306 and DC 5308.  This 
case was remanded by the Board in August 1999 for further 
development.  While the case was in remand status, the RO 
increased the rating assigned the veteran's degenerative 
changes of the cervical spine to 40 percent disabling under 
DC 5293.  The case was returned to the Board in September 
2000.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's cervical spondylosis with neuropathy of the 
left upper extremity and weakness of the left biceps muscle 
and left forearm and left wrist muscles is manifested by no 
more than moderate incomplete paralysis of the left (minor) 
upper extremity.

3.  The veteran's degenerative changes of the cervical spine 
are manifested by some restricted range of cervical spine 
motion, without demonstrable vertebral deformity.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cervical spondylosis with neuropathy of the left upper 
extremity and weakness of the left biceps muscle and left 
forearm and left wrist muscles have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8513 (2000). 

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative changes of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO has found the veteran's claims to 
be well grounded and has informed the veteran of the 
requirements for higher evaluations.  All records pertinent 
to the veteran's appeal have been obtained, and the veteran 
has been provided a current VA examination of his cervical 
spine disorders.  There is no additional evidence which 
should be obtained.  Consequently, there is no further action 
to be undertaken to comply with the provisions of the VCAA.  


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected cervical spine disabilities.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  

As noted in the Introduction, the veteran's period of service 
ended in September 1986.  Service connection for cervical 
spine disability was granted in a July 1987 rating decision; 
the veteran was assigned a 10 percent evaluation for weakness 
of the left biceps muscle under DC 5306, and a noncompensable 
evaluation for degenerative changes of the cervical spine 
under DC 5003.  In a December 1993 rating decision, service 
connection for weakness of the left forearm and left wrist 
muscles was granted, evaluated as 10 percent disabling under 
DC 5308; the December 1993 rating decision also increased the 
evaluation assigned the veteran's degenerative changes of the 
cervical spine to 20 percent disabling under DC 5003-5293.  
In a February 1998 rating decision, the evaluation assigned 
the veteran's degenerative changes of the cervical spine was 
increased to 30 percent disabling under DC 5290, effective 
April 4, 1996.  That rating decision also rated together as 
one disability the service-connected disabilities involving 
weakness of the left biceps muscle due to cervical 
spondylosis and weakness of the left forearm and left wrist 
muscles due to cervical spondylosis, ulnar neuropathy, 
assigning the veteran a combined 30 percent evaluation 
effective from April 4, 1996, pursuant to DC 8513; the 30 
percent evaluation for weakness of the left biceps, forearm 
muscle and wrist muscles has remained in effect since that 
time.  In March 2000, the evaluation assigned the veteran's 
degenerative changes of the cervical spine was increased to 
40 percent disabling under DC 5293, effective April 4, 1996; 
the 40 percent evaluation has remained in effect since that 
time.

The Board notes that service connection is not in effect for 
right or left carpal tunnel syndrome.

On file are VA treatment records for December 1994 to 
November 1999, which disclose complaints of intermittent 
neck, left shoulder and left arm pain, as well as left wrist 
weakness.  The veteran reported that his symptoms were 
aggravated by exertion.  On physical examination, the 
veteran's power and bulk were considered satisfactory.  
Sensation was decreased over C7 and C8.  The veteran 
experienced pain with opposed abduction of the left shoulder.  
However, he exhibited 5/5 strength on external and internal 
rotation.  He had 4+/5 left grip sustained strength.  He was 
able to forward flex to 120 degrees, experiencing pain at 90 
degrees, extend to 30 degrees, internally rotate to 60 
degrees bilaterally, and externally rotate to 40 degrees 
bilaterally.  The veteran's diagnoses included left shoulder 
impingement.

The veteran was afforded a VA orthopedic examination in April 
1996, at which time he complained of left arm pain and 
weakness.  Physical examination disclosed the presence of 
tenderness and weakness affecting the left arm.  However, no 
postural abnormalities or fixed deformities were identified, 
and the musculature of the veteran's back was described as 
within normal limits.  Range of motion testing of the 
cervical spine disclosed forward flexion to 30 degrees, 
backward extension to 30 degrees, lateral flexion to 10 
degrees bilaterally, and rotation to 45 degrees bilaterally; 
the examiner noted the absence of any objective evidence of 
pain on range of motion testing.  X-ray studies documented 
the presence of lower cervical degenerative disc disease with 
milder uncinate disease, as well as a focal area of bony 
sclerosis at C2.  Electromyograph (EMG) studies demonstrated 
evidence of median neuropathy across the wrist areas 
consistent with moderate carpal tunnel syndrome (CTS), as 
well as mild left ulnar neuropathy across the elbow segment.  
The EMG studies also showed the presence of neurogenic 
changes in the innervation pattern of the left ulnar nerve 
and C5-C7 root levels.  The veteran was diagnosed with EMG 
evidence of bilateral CTS, and with lower cervical 
degenerative disc disease with uncinate disease.

On file is the report of an April 1996 VA examination of the 
veteran's muscles, at which time he reported that he was able 
to lift and carry about 18 pounds.  He indicated that he had 
difficulty with his left humerus, but he indicated that he 
was able to rotate his arm over his head.  The examiner noted 
the presence of objective evidence of pain.  The veteran's 
left arm strength was described as grade 3, as was his left 
grip strength.  There was no evidence of muscle injury.  The 
veteran was diagnosed with mild to moderate weakness of the 
left biceps muscle, forearm and wrist due to cervical 
spondylosis.

On file is the report of a private March 1997 Magnetic 
Resonance Imaging (MRI) study of the cervical spine, which 
disclosed the presence of degenerative changes of the mid and 
lower cervical spine, with left C4-C5 osteophytosis producing 
left C5 foramen encroachment.

The veteran was afforded a VA neurological examination in 
April 1997, at which time he reported experiencing neck and 
left shoulder pain.  The veteran reported a recent 
exacerbation.  Physical examination disclosed that the 
veteran had decreased ability to turn his neck to the left 
secondary to radiating pain.  No focal deficits were 
identified and coordination testing was intact.  Deep tendon 
reflexes were 1/4 in the veteran's left bicep and 
brachioradialis, but his triceps were equal.  X-ray studies 
showed marked disc space narrowing and anterior osteophyte 
formation at C5-6 and C6-7, as well as narrowing of the C3-4 
left neural foramen.  The examiner concluded that the veteran 
had evidence of radiculopathy with left C5-6 and C7 root 
irritation, and noted that his symptoms were compatible with 
noted MRI and EMG changes.  The examiner noted that the 
veteran's CTS was asymptomatic and indicated that the veteran 
had some acquired cervical spondylosis and left C5 neural 
foramen narrowing and possible C6 foramen narrowing. 

On file is the report of an April 1997 VA Agent Orange 
examination, at which time the veteran reported that he 
taught marksmanship, but that his left shoulder problems were 
affecting his ability to work; he indicated that he was 
facing termination of employment because he was unable to 
perform all the duties required of his position.  Although he 
reported having good muscle strength initially, he indicated 
that he would experience problems with repetitive motion of 
his arms, indicated that he could lift up to 15 pounds, and 
had difficulty driving a car.  Range of cervical spine motion 
testing disclosed forward flexion to 30 degrees, backward 
extension to 30 degrees, left lateral flexion to 10 degrees 
and right lateral flexion to 20 degrees.  The veteran had 
range of motion of the left elbow at 135 degrees, and 
exhibited left wrist dorsiflexion to 70 degrees, left wrist 
plantar flexion to 70 degrees, left wrist pronation to 90 
degrees and left wrist supination to 90 degrees.  The veteran 
was able to make a fist with his left hand, to oppose his 
thumb and all fingers, and to touch his transpalmar crease.  
He did exhibit some evidence of thenar atrophy, and muscle 
strength of the left forearm was considered grade 3, compared 
to grade 4 on the right.  The examiner also noted the 
presence of numbness involving the medial aspect of the left 
arm.  The veteran was diagnosed with cervical disc disease 
with moderate to severe left arm involvement.  

In an April 1997 statement, Scott C. Dulebohn, M.D., 
indicated that, on examination, the veteran complained of 
intermittent pain affecting his cervical spine and left 
shoulder.  Physical examination disclosed some weakness in 
deltoid muscle function, as well as marked pain with passive 
movement of the left shoulder.  The veteran also exhibited 
slight weakness of the intrinsics and triceps on the left.  
The examiner concluded that the veteran had a frozen shoulder 
and required aggressive physical therapy.

In an April 1997 statement, David E. Rosenberg, M.D., 
indicated that he had seen the veteran for complaints of 
intermittent pain aggravated by activities, as well as left 
arm weakness.  The veteran also reported experiencing 
problems at his job.  Dr. Rosenberg noted that if the veteran 
did not have his pain and left arm weakness, he would have a 
marked increase in his activities of daily living.  Dr. 
Rosenberg indicated that after seeing the veteran, he gave 
the veteran a therapeutic cervical epidural block.

Of record is an April 1997 statement by Samuel P. Phillips, 
M.D.  Dr. Phillips noted that the veteran had presented with 
complaints of neck and shoulder pain and left shoulder 
weakness.  Physical examination disclosed the absence of 
prominent atrophy of the shoulder girdle, but there was 
moderate tenderness about the anterolateral aspect in the 
region of the greater tuberosity.  No soft tissue crepitus 
with circumduction was identified.  On range of left shoulder 
motion testing, the veteran was able to forward flex to 145 
degrees.  The veteran had full passive flexion, but 
experienced pain with forced flexion.  There was a mildly 
positive impingement sign with pain on elevation and forced 
internal rotation.  Active abduction was limited to 120 
degrees, but passive abduction was full, although the veteran 
experienced pain at the extremes of motion.  The veteran 
exhibited full internal and external rotation, with no 
obvious weakness on resisted external rotation, or any 
significant pain.  The veteran exhibited a decreased biceps 
jerk on the left.  He exhibited no evidence of left shoulder 
instability.  The examiner concluded that the veteran had 
regained full passive motion, but he noted that the veteran's 
activity was limited by symptoms from his left rotator cuff.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1997, at which time he complained of 
cervical pain radiating down his left side, as well as hand 
numbness.  He reported that he was right handed.  The veteran 
testified that his job involved teaching Junior ROTC, but 
that his cervical spine disability occasioned problems with 
job-related activities such as firing rifles and marching.

The veteran was afforded a VA orthopedic examination in 
December 1999.  At that time he complained of weakness 
affecting his left upper extremity, which increased with 
activity and emotional stress.  He also reported experiencing 
occasional numbness and tingling of his hands as well as 
increased fatigue of the left upper extremity with activity.  
The veteran indicated that he was unable to perform sustained 
activity and reported that he no longer worked as a teacher 
because of his service-connected disability.  He reported 
that he now worked as a defense contractor building 
computers.  Physical examination disclosed the absence of any 
spasm.  The veteran's cervical spine and left shoulder were 
nontender to palpation.  On gross examination, there was no 
appreciable atrophy of the shoulder or upper extremity 
muscles, although the veteran exhibited poor muscle tone 
bilaterally.  On range of cervical spine motion testing, the 
veteran exhibited forward flexion to 45 degrees, extension to 
45 degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 40 degrees, and rotation to 75 degrees 
bilaterally; no pain was noted on range of motion testing and 
the examiner noted that the veteran experienced no limitation 
of cervical spine motion on testing.  The veteran exhibited 
5/5 motor strength on abduction, adduction, forward flexion 
and extension of the shoulder, and exhibited 4+/5 strength on 
his left biceps, and 5/5 strength on his left triceps.  The 
veteran had 4+ strength on left wrist extension and 4+ 
strength in his left hand intrinsics.  No sensory 
abnormalities were identified.  Deep tendon reflexes were 2+ 
in the left triceps, 1+ in the left biceps and 1+ in the left 
brachial radialis.  The veteran's fine motor coordination was 
intact.  

The examiner diagnosed the veteran with degenerative changes 
of the cervical spine with significant disc disease at C5, C6 
and C7, as well as posterior osteophyte formation.  In an 
addendum, the examiner noted that he had reviewed recent EMG 
studies which were consistent with left carpal tunnel 
syndrome, left ulnar palsy and chronic C5, C6 and C7 
radiculopathies, which were consistent with his physical 
examination.  He noted that the veteran's CTS was mild.  He 
noted that the veteran's radiculopathies and CTS predisposed 
him to excessive fatigability. 

The veteran was afforded a VA neurological examination in 
January 2000, at which time he complained of left arm 
weakness.  On physical examination, shoulder shrug was normal 
and the veteran exhibited 5/5 strength in the left upper 
extremity.  The examiner noted the presence, however, of some 
weakness in fine motor movement of the left arm.  Sensory 
examination of the veteran was essentially negative.  
Position sense and vibration were normal.  Deep tendon 
reflexes were 2/4 in the left upper extremity.  The veteran 
was diagnosed with moderately severe degenerative disc 
disease of the cervical spine at C5-C7.  In an addendum, the 
examiner noted that a recent MRI showed degenerative disc 
disease from C3-C6, moderately severe neuroforaminal 
narrowing bilaterally at C3, C4, C4-5 and central spinal 
stenosis at C5-C6.  The examiner concluded, however, that it 
was difficult to determine if the veteran's condition had 
deteriorated.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

I.  Cervical spondylosis with neuropathy of the left upper 
extremity and weakness of the left biceps muscle and left 
forearm and left wrist muscles

The RO evaluated the veteran's cervical spondylosis with 
neuropathy of the left upper extremity and weakness of the 
left biceps muscle and left forearm and left wrist muscles as 
30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8513.  That code provides that a 30 percent evaluation 
is warranted for moderate incomplete paralysis of all 
radicular groups of the minor extremity.  A 60 percent 
evaluation is warranted for severe incomplete paralysis of 
all radicular groups of the minor extremity, and an 80 
percent evaluation is warranted for complete paralysis of all 
radicular groups of the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  A 30 percent evaluation is warranted 
for moderate incomplete paralysis of the upper, middle and 
lower radicular groups of the minor extremity, and a 40 
percent evaluation is warranted for severe incomplete 
paralysis of the upper, middle and lower radicular groups of 
the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511, 8512 (2000).

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the musculospiral nerve of the minor extremity, 
and a 40 percent evaluation is warranted for severe 
incomplete paralysis of the musculospiral nerve of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2000).  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the minor extremity, a 30 
percent evaluation is appropriate for severe incomplete 
paralysis of the ulnar nerve of the minor extremity, and a 50 
percent evaluation is warranted for complete paralysis of the 
ulnar nerve of the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2000).  A 10 percent rating is 
warranted for moderate incomplete paralysis of the circumflex 
nerve of the minor extremity, a 20 percent evaluation is 
warranted for severe incomplete paralysis of the circumflex 
nerve of the minor extremity, and a 40 percent rating is 
warranted for complete paralysis of the circumflex nerve of 
the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 
8518 (2000).

Review of the record discloses that the veteran has cervical 
degenerative disc disease as well as evidence of cervical 
radiculopathy.  The record shows that the neurological 
component of his service-connected cervical disability 
involves his left upper extremity, which is his minor 
extremity, and is manifested by some weakness of that 
extremity, as well as occasionally decreased deep tendon 
reflexes and occasional sensory impairment.  Notably, 
however, the veteran's weakness has consistently been 
described as no more than moderate in nature and the veteran 
clearly retains significant strength in that extremity, 
although he experiences increased weakness with repetitive 
motion.  Moreover, the veteran's left upper extremity deep 
tendon reflexes, while occasionally diminished, nevertheless 
were consistently present on examination.  Coordination of 
the left upper extremity was consistently intact on 
examination.  In addition, while Dr. Dulebohn concluded that 
the veteran had a frozen left shoulder, contemporary 
examination of the left shoulder belied this conclusion, and 
VA examinations of record clearly show that the veteran 
retains substantial left shoulder motion.

The Board notes that the April 1997 examiner concluded that 
the veteran's cervical degenerative disc disease was 
accompanied by moderate to severe left arm involvement, and 
that the January 2000 examiner diagnosed the veteran with 
moderately severe degenerative disc disease.  The Board 
notes, however, that clinical examination at those same 
evaluations showed that the veteran exhibited only slight 
left arm weakness, some arm numbness and undiminished left 
upper extremity reflexes.  Moreover, the January 2000 
examiner concluded that he was actually unable to determine 
if the veteran's condition had deteriorated.  In the Board's 
opinion, the medical evidence on file, including the findings 
at the veteran's most recent VA examination in January 2000, 
demonstrates no more than moderate incomplete paralysis of 
the radicular groups affecting the left (minor) upper 
extremity, or more than moderate incomplete paralysis of the 
left upper extremity under any other applicable diagnostic 
code.  Accordingly, there is no basis for the assignment of 
an evaluation in excess of 30 percent for cervical 
spondylosis with neuropathy of the left upper extremity and 
weakness of the left biceps muscle and left forearm and left 
wrist muscles.

The Board notes that as the veteran's service connected 
degenerative disc disease is limited to the cervical spine, 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome affecting the 
lumbar spine, are not for application.

The Board also notes that the veteran's representative has 
argued that the diagnostic codes pertaining to muscle 
injuries should be considered in the evaluation of the 
veteran's claim.  Interestingly, the Board notes that the 
veteran himself has complained that those particular codes 
are inadequate for the purpose of rating his disability.  In 
any event, the Board notes that, historically, the 
neurological impairment affecting the veteran's left upper 
extremity originated from cervical spondylosis, and not from 
any muscle injury.  Moreover, the April 1996 examiner 
specifically concluded that there was no evidence of muscle 
injury, a fact not disputed by the veteran.  The Board 
therefore concludes that the muscle injury diagnostic codes 
referenced by the representative are inappropriate for rating 
the neurological impairment caused by the veteran's service-
connected cervical spondylosis. 

II.  Degenerative changes of the cervical spine

The RO evaluated the degenerative changes of the veteran's 
cervical spine as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The RO apparently chose that 
particular diagnostic code in light of medical evidence 
documenting the presence of cervical spine degenerative disc 
disease.  The Board points out, however, that the 
neurological impairment associated with the referenced disc 
disease is included in the 30 percent evaluation assigned the 
veteran's cervical spondylosis with neuropathy of the left 
upper extremity and weakness of the left biceps muscle and 
left forearm and left wrist muscles, and that it would 
violate the prohibition against pyramiding as described in 
38 C.F.R. § 4.14 to include neurological impairment affecting 
the left upper extremity in evaluating the degenerative 
changes of the veteran's cervical spine.  The Board also 
points out, as discussed in the preceding section, that the 
provisions of DC 5293 are inapplicable in rating neurological 
impairment resulting from cervical spine disc disease in any 
event.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.   

A 30 percent evaluation is warranted for severe limitation of 
cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  A 30 percent evaluation is also warranted for 
favorable ankylosis of the cervical spine, and a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  

Residuals of a fracture of vertebra in cases other than those 
involving cord involvement or abnormal mobility requiring a 
neck brace, are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2000).

The currently assigned evaluation of 40 percent is the 
maximum schedular evaluation for limitation of motion of the 
cervical spine and it is authorized for unfavorable ankylosis 
of the cervical spine.  The Board points out that VA 
examinations on file consistently demonstrate the presence of 
a significant range of cervical spine motion, even with 
consideration of the veteran's complaints, of pain, weakness 
and fatigability.  Moreover, there is no evidence of a 
fractured vertebra, or of demonstrable deformity of a 
vertebral body.  Accordingly, there is no basis for the 
assignment of an evaluation greater than 40 percent for 
degenerative changes of the cervical spine.

The Board notes that the veteran's representative has argued 
that the veteran should be separately rated for the 
degenerative arthritis of his cervical spine and limitation 
of cervical spine motion under DC 5290.  As discussed 
previously, however, DC 5003 specifically provides that 
degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which has been done in this case.  The 
representative's argument therefore lacks merit. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000), since the veteran alleges that his 
service-connected cervical spine disability interfered with 
his former position as a teacher for Junior ROTC.  The Board 
notes, however, that the currently assigned evaluations 
contemplate industrial impairment.  There is no evidence that 
the veteran's cervical spine disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






ORDER

Entitlement to a rating in excess of 30 percent for cervical 
spondylosis with neuropathy of the left upper extremity and 
weakness of the left biceps muscle and left forearm and left 
wrist muscles is denied.

Entitlement to a rating in excess of 40 percent for 
degenerative changes of the cervical spine is denied.





		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

